Exhibit 10.4

NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY AGREEMENT

THIS NON-COMPETITION, NON-SOLICITATION, AND CONFIDENTIALITY AGREEMENT
(hereinafter “Agreement”), dated and effective as of the date that you,
                    , sign this Agreement, describes various conditions of your
employment, including the obligations owed to Tyco Healthcare Group LP d/b/a
Covidien and any of its parents, subsidiaries, successors, assigns or affiliated
entities (hereinafter “Company”) by you regarding competition with Company, the
hiring of Company’s employees, solicitation of Company’s customers, and the
maintenance of confidential information important to Company’s business.

CONSIDERATION

You acknowledge that the Company is engaged in a highly competitive industry.
You further acknowledge that, as part of your employment with the Company, you
will have access to and/or gain knowledge of trade secrets and “Confidential
Information” (as defined below) that is vital to the interests and success of
the Company.

In exchange for this Agreement, the Company awarded to you [number]
non-qualified stock options, [number] restricted stock units and [number]
performance share units on December 1, 2008 (collectively, “FY 2009 Equity
Grant”) as consideration for your promises and contractual obligations as
specified in this Agreement. You acknowledge that this FY 2009 Equity Grant
constitutes adequate consideration even before it vests and regardless of the
monetary value that results. As further consideration for this Agreement, and
contemporaneous with its signing, the Company agrees to provide you with
knowledge of its trade secrets and Confidential Information, with specialized,
business-related education and training regarding the Company’s methodologies
and business strategies, which will enable you to perform your job with the
Company, with supplies and materials necessary for you to perform your job with
the Company, and with goodwill in customer and other business relationships. You
acknowledge that all of these items are necessary and desirable for your
personal success as an employee of the Company.

You acknowledge that you are not previously or otherwise already entitled to the
consideration described herein in exchange for the agreements specified herein.
In exchange for this consideration and as a condition of your employment or
continued employment if you are an existing employee, you agree to the
following.

I. CONFIDENTIAL INFORMATION

A. Nondisclosure of Confidential Information. You agree that during your
employment with the Company and at any time thereafter, you will not disclose to
any other person or organization, or make or permit any use of, any of the
Company’s Confidential Information. Additionally, the Company specifically
reserves its rights under any applicable common or statutory law regarding trade
secrets, and prohibits disclosure and/or use of information which meets the
definition of trade secrets under these common or statutory laws.

B. “Confidential Information” Defined. “Confidential Information” means
information in whatever form, including but not limited to hard copy,
electronically stored or in your memory, related to the operation of the Company
that is not generally known to or readily ascertainable by other persons who
might seek or accept such information for their own business use. The following
is a non-exclusive list of information that constitutes Confidential Information
meeting the above definition: (1) information of a technical nature such as
inventions; methods; processes; techniques; ideas; data; equipment; computer
programs; developments; designs; and technical expertise and know-how developed
by the Company; (2) information of a commercial nature such as trademarks;
information about costs, purchasing, profits, prices, markets, sales, contracts,
and selling strategies; lists of customers and employees; proposals made to
current or prospective clients or customers or other information contained in
bids or offers to such clients or customers; the arrangements and/or agreement,
pricing, layout, design and implementation of client and/or customer-specific
projects; the identity of vendors and vendor pricing information; financial,
marketing and sales information; and (3) information of a strategic nature such
as future developments or strategies pertaining to research, development,
marketing and sales; and other similar matters concerning the Company’s
planning.

 

Page 1 of 6



--------------------------------------------------------------------------------

C. Return of Confidential Information. Upon your separation from employment for
any reason, the termination of your access to any Confidential Information or
upon request by the Company, you shall return to the Company all electronic and
hard-copy documents and materials belonging to the Company, whether kept at your
business office, personal residence or otherwise, including all materials
containing or relating to any Confidential Information in any written or
tangible form that you may have in your possession or control and including
electronic equipment. After returning the materials described in the preceding
sentence to the Company, you shall not retain any copies of any such materials.

D. Confidential Information of Clients and Vendors. You acknowledge that it is
essential to the Company’s continued success to maintain the confidentiality of
all client and vendor information and trade secrets. Therefore, you agree not to
use or disclose any confidential client or vendor information except as may be
needed to conduct the Company’s business for the specific client or vendor. Upon
your separation from employment with the Company, you agree to deliver to an
appropriate representative of the Company, without retaining any copies, notes
or excerpts thereof, any and all documents and information that reference client
or vendor information.

E. Third-Party Confidentiality Agreements. You acknowledge that the Company from
time to time may have agreements with other persons or entities that impose
obligations or restrictions on the Company regarding inventions made during the
course of work under such agreements, the confidential nature of such work, or
information about or owned by such person or entity. You agree to be bound by
all such obligations and restrictions as are made known to you and to take all
action necessary to discharge the obligations of the Company under such
agreements.

II. INVENTIONS

A. You shall promptly disclose to the Company all Inventions (as defined in
Subsection II.B), which are made or conceived by you, either alone or with
others, during the term of your employment with the Company, whether or not
during working hours. Such Inventions directly or indirectly relate to matters
within the scope of your duties or field of responsibility during your
employment with the Company, or are based on your knowledge of the actual or
anticipated business or interests of the Company, or are aided by the use of
time, materials, facilities, or information of the Company. You will not assert
any rights under or to any Inventions as having been made or acquired by you
prior to being employed by the Company unless such Inventions have been
identified to the Company in writing on a document signed by you at the time of
hire. In addition, in order to avoid any dispute as to the date on which
Inventions were made or conceived by you, they shall be deemed to have been made
or conceived during your employment with the Company if you take affirmative
steps to have them reduced to practice either during the term of your employment
or within one year after separation from employment.

B. Herein, “Invention” means, whether or not patentable or copyrightable, the
conception, discovery or reduction to practice of any new idea, technology,
device, method, design, trade secret, composition of matter or any improvement
thereto, including but not limited to any new articles of manufacture or any
improvement to existing articles of manufacture, any new apparatus or
processes/methods for making or using a composition of matter or article of
manufacture, any computer software or any designs relating thereto, which relate
to the Company’s actual or anticipated business or research activities or are
suggested by or which result directly or indirectly from use of the Company’s
information, time, materials, or facilities.

C. You agree that all Inventions that are, or are deemed to be, made or
conceived by you during employment with the Company shall, to the extent
permitted by law, be the exclusive property of the Company, and you hereby
assign to the Company your entire worldwide right, title, and interest in and to
any and all such Inventions. Whenever requested to do so by the Company, you
shall execute any applications, assignments, or other instruments which the
Company may consider necessary or advisable to apply for and obtain letters
patent or copyrights in the United States or in any foreign country, or to
otherwise record or protect the

 

Page 2 of 6



--------------------------------------------------------------------------------

Company’s interest in such Inventions. In the event that you refuse to sign such
an application, assignment, or other instrument, or, whether because of your
physical or mental incapacity or for any other reason whatsoever, the Company is
otherwise unable, after reasonable effort, to secure your signature on any such
application, assignment, or other instrument, you hereby irrevocably appoint the
Company and its duly authorized officers and agents as your agent and
attorney-in-fact to act for and in your behalf and stead to execute and file any
such applications, assignments, and instruments and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent,
copyrights, and other analogous protections with the same legal force and effect
as if executed by you. The obligations of this Subsection shall continue
perpetually beyond the period of your employment with the Company and are not
modified by any incentive payments made for an Invention or otherwise subject to
any provisions of a Company patent incentive award policy as may change from
time to time.

III. RESTRICTIVE COVENANTS

For the good and valuable consideration recited herein, the receipt and
sufficiency of which is hereby acknowledged, and in order to protect the
Company’s legitimate business interests, you agree as follows:

A. Non-Competition:

1. During your employment with the Company and for a period of twelve
(12) months after your separation from employment for any reason (the
“Restricted Period”), you will not, directly or indirectly, own, manage,
operate, control, be employed by or otherwise provide services (whether as an
employee consultant, independent contractor or otherwise, and whether or not for
compensation) to any person, firm, corporation or other entity, in whatever
form, engaged in any Competing Business. For purposes of this Agreement
“Competing Business” is any entity (including any of its subsidiaries or
affiliates) that produces a product or performs a service that is the same as or
similar to, may be substituted for, or is intended to be used for any of the
same purposes as a product or service produced, performed or under development
by the Company. However, notwithstanding any provision in this Subsection III.A,
you may work for a Competing Business whose business is diversified, provided
your work for the Competing Business does not involve selling, managing,
overseeing, developing, creating, promoting, servicing, involvement in the
finance and/or accounting of, or other responsibility for any product, process,
service or technology that resembles or competes with the those of the Company
on which you have worked or gained Confidential Information during the last 24
months of your employment (“Restricted Product or Service”). Prior to accepting
such employment, you and the Competing Business must provide the Company with
written assurances satisfactory to the Company that you will not render services
directly or indirectly, for the 12-month Restricted Period, in connection with
any Restricted Product or Service and that any necessary safeguards or
procedures have been put in place to ensure that this does not happen. Nothing
in this Agreement shall prevent you from owning not more than one percent of the
total shares of all classes of stock outstanding of any publicly held entity
engaged in a Competing Business.

2. This restriction applies in the United States and also applies in any foreign
country or foreign territory in which the services you will provide could
enhance the use or marketability of a Restricted Product or Service, use the
Company’s goodwill, or otherwise interfere with any of the Company’s protectable
interests. Notwithstanding any other provision of this Subsection III.A, if at
the time of separation from employment, your primary area of responsibility
involves sale of products within a certain geographic area, then the
restrictions set forth in this Subsection III.A shall include and be limited to:
(a) the geographic area that, directly or indirectly, was covered by either you
or by employees, distributors, agents or representatives who reported to you at
any time during the 24-month period preceding your separation from employment;
and/or (b) any geographic area in which you provided services, whether directly
or indirectly, at any time during such 24-month period preceding separation from
employment.

3. If despite diligent and aggressive effort, after separation from employment
for any reason you are unable to obtain employment consistent with your
education or training solely because of the provisions of this Subsection III.A,
then such prohibition shall bind you only if and as long as the Company pays

 

Page 3 of 6



--------------------------------------------------------------------------------

you a sum equal to your monthly base salary in effect on your employment
termination date for each month of such unemployment during the 12-month
Restricted Period. You will be eligible to receive this pay only if the Company
determines, in its sole discretion, that you have provided information to the
Company substantiating your efforts, the fact that your inability to find
employment is due exclusively to the provisions of this Subsection III.A, and
any other information that the Company deems relevant. For purposes of this
provision “base salary” excludes bonuses, stock options, restricted stock/share
units, performance share units, commissions, incentive pay or other similar
compensation or benefits and is subject to regular deductions for income taxes,
Social Security and Medicare taxes and other deductions required by law. For
each month of unemployment in which you receive payment under this provision,
you must provide evidence that you have diligently and aggressively sought
employment, and failure to do so or to accept any reasonable offer, as
determined in the sole discretion of the Company, will result in discontinuation
of payments. Payments under this provision will be reduced by any other amounts
that you receive during this period (including but not limited to unemployment
compensation, severance, and income earned as an employee, consultant or
contractor from any employer or organization), and failure to disclose such
amounts shall result in the discontinuation of payments and the Company shall
have the right to recover prior payments made to you pursuant to Subsection
III.A. The Company retains the sole right and discretion to determine whether
you have engaged in reasonable efforts to secure a position that is not in
violation of Subsection III.A, and whether the failure to find a position is due
to the restrictions in that Subsection. In addition, you will not be eligible
for payment under this provision if you have (a) breached your duty of loyalty
to the Company, (b) breached any provision of this Agreement, (c) breached any
other agreement with the Company, including a breach of any Company rule or
policy, (d) been terminated for Cause (as hereinafter defined or as defined in
any applicable Company plan or agreement), or (e) otherwise acted in bad faith
or contrary to law. For purposes of this provision, “Cause” means any act of
gross negligence; any act of misconduct; any fraudulent act or
misrepresentation; violation of applicable law; any act involving dishonesty or
moral turpitude; and/or refusal to comply with any of the Company’s reasonable
directions, procedures or policies.

B. Non-Solicitation of Customers. During your employment and for a period of
twelve (12) months after your separation from employment for any reason from the
Company (the “Restricted Period”), you will not solicit, induce, attempt to
induce, or provide any services to any current Company Customer (defined as any
Customer of the Company with whom you had dealings and/or for whom you performed
services during the last twenty-four (24) months of your employment with
Company) to do business with you on your own behalf or on behalf of any
Competing Business.

C. Non-Solicitation of Employees. During the duration of your employment and for
a period of twelve (12) months after your separation from employment for any
reason from the Company (the “Restricted Period”), you will not solicit,
interfere with, encourage or endeavor to cause any other employee or independent
contractor of the Company to leave his/her employment (or independent contractor
assignment) with the Company.

D. Acknowledgements:

1. You acknowledge that the Company’s legitimate business interests include but
are not limited to protecting trade secrets and secret, proprietary or
confidential information (including but not limited to trade secrets as defined
by applicable statutes and Confidential Information as defined in Section I of
this Agreement), knowledge and data; protecting customer lists; protecting
customer relationships; protecting goodwill; and protecting time and expense of
training employees. You agree that each restriction in this Agreement is
reasonable as to the time, territory, and line of business, and is reasonably
necessary to protect the Company’s legitimate business interests.

2. You acknowledge that Covidien is a large global healthcare company which
researches, develops and supplies a large variety of healthcare products and
services including but not limited to medical devices, medical supplies, imaging
solutions and pharmaceuticals all over the world. As such, your position gives
you access to highly confidential and proprietary global business related
company strategies and information, and you acknowledge that global geographic
restrictions are reasonable.

 

Page 4 of 6



--------------------------------------------------------------------------------

3. You acknowledge that your breach of any obligation under this Agreement will
constitute immediate and irreparable damage to the Company, which cannot be
fully and adequately compensated in money damages and which will warrant
preliminary and other injunctive relief, an order for specific performance, and
other equitable relief. Further, you understand other action may be taken and
remedies enforced against you, including but not limited to money damages and
forfeiture of the FY 2009 Equity Grant which you received as consideration for
this Agreement. You will indemnify and hold the Company harmless from all costs
(including all reasonable attorneys fees), damages and liabilities the Company
incurs as a result of your breach of any provision of this Agreement. You
further acknowledge that your general knowledge and skill are such that
enforcement of Sections I, II and III of this Agreement by injunction will not
prevent you from earning a livelihood.

4. You acknowledge that if the Company determines, in its sole discretion, that
you violated any covenant set forth in this Agreement (“Company Determination”),
then the Restricted Period will be extended for a period of time equal to the
period of time that you are in violation of the Agreement, to the extent allowed
by law. In addition, any portion of the FY 2009 Equity Grant that has not vested
(with respect to restricted stock units or performance share units) or that you
have not exercised (with respect to stock options, whether vested or unvested)
on the Company Determination date will immediately be rescinded, and you will
forfeit any rights you have with respect to the unvested or unexercised portion
of the FY 2009 Equity Grant. Also, you hereby agree and promise to deliver to
the Company, immediately upon the Company Determination date, shares (or, in the
discretion of the Company, cash) equal in value to the amount of any profit you
realized upon the exercise of any stock options or the vesting of any restricted
stock units or performance share units (all of which being awarded as part of
the FY 2009 Equity Grant) that occurred during the period that begins 12 months
immediately prior to your termination of employment and ends on the Company
Determination date.

IV. GENERAL PROVISIONS

A. If you contend that any restriction on activities imposed under Sections I,
II. or III. of this Agreement is not enforceable, does not apply to an activity
in which you intend to engage, or should not be enforced against you, you will
notify the Vice President of Human Resources for your Global Business Unit (or
if you work in a corporate function, the Human Resources Vice President for
Corporate) in writing at least 14 days before engaging in such activity so that
the Company and you may address and resolve any such issues.

B. This Agreement, along with any agreement that you have previously signed
regarding non-disclosure of information and/or inventions, contains the entire
understanding between the parties with respect to the subject matter within each
agreement. This Agreement may not be modified or amended except by an agreement
in writing signed by both parties.

C. The headings in this Agreement are included for convenience of reference, and
in the event of any conflict between such headings and the text of this
Agreement, the text will control.

D. The invalidity or unenforceability of any provision of this Agreement as
applied to a particular occurrence or circumstance or otherwise shall not affect
the validity, enforceability, and applicability of any other provision of this
Agreement. Indeed, the Company and you ask any reviewing court to reform,
rewrite, revise, edit or blue pencil (strike through the least amount of words,
phrases, or sections) any provision in the Agreement determined to be
unenforceable for any reason to make the Agreement enforceable.

E. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, affiliated entities, assigns, heirs, and
personal representatives; provided, however, that you may not assign any of your
rights, title or interest in this Agreement. Specifically, any respective
successors, assigns, heirs, and personal representatives, parent, subsidiary or
affiliated entity of the Company shall have the right to the enforcement of the
restrictive covenants contained herein.

F. The Company’s failure to insist upon your strict compliance with any
provision of this Agreement shall not be deemed a waiver of such provision or of
any other provision in this Agreement.

 

Page 5 of 6



--------------------------------------------------------------------------------

G. You understand and agree that the Company may notify anyone employing you or
evidencing an intent to employ you after your separation from employment for any
reason as to the existence of the provisions of this Agreement. You also agree
to (a) disclose this Agreement to any prospective employer prior to accepting
employment during any Restrictive Period provided in this Agreement and
(b) inform the Company at the time you give notice of separation from
employment, of the identity of your new employer and of the job title and
responsibilities.

H. The Company has its principal place of business in Massachusetts. The
validity, performance, construction and effect of this Agreement shall be
construed, enforced and governed in accordance with the laws of the Commonwealth
of Massachusetts without regard to its conflict of laws principles. You
irrevocably consent to personal jurisdiction in the state courts of
Massachusetts and the U.S. District Court for the District of Massachusetts for
any action arising out of this Agreement, regardless of where you reside or
perform duties.

I. This Agreement, or certain portions thereof, will not be enforced where
applicable law, regulations or professional rules prohibit or limit
enforceability. Nothing in this provision shall limit the enforceability of the
Choice of Law, Jurisdiction and Venue provision in Subsection IV.H.

J. Nothing in this Agreement shall be deemed to confer on you any rights with
respect to the duration of your employment with the Company. YOU UNDERSTAND AND
AGREE THAT YOUR EMPLOYMENT RELATIONSHIP WITH THE COMPANY IS TERMINABLE AT WILL
BY EITHER THE COMPANY OR YOU, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE,
AND NOTHING IN THIS AGREEMENT ALTERS THAT AT-WILL RELATIONSHIP.

K. You acknowledge and agree that all of your obligations herein shall survive
and be a condition of any change in your employment status, whether in the form
of a promotion or a change in job title, compensation, responsibilities, or any
other aspect of your employment. You further agree that your obligations
hereunder will survive such change in your employment status without the need
for you to re-execute this or a similar agreement or to otherwise re-affirm
these obligations. Nonetheless, you may be asked to re-execute this or a similar
agreement or to otherwise re-affirm these obligations as a condition of a
promotion, and you agree to do so if asked.

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT; UNDERSTAND MY
OBLIGATIONS UNDER THIS AGREEMENT; SIGN IT VOLUNTARILY, AND INTEND TO BE LEGALLY
BOUND BY THIS AGREEMENT.

EMPLOYEE

 

 

   

 

Signature     Date

 

    Printed Name     COMPANY    

 

   

 

Signature     Date

 

 

Printed Name

 

Title

 

Page 6 of 6